Citation Nr: 0807315	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-03 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
to include as secondary to medications prescribed for the 
treatment of service-connected asthmatic bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from March 1970 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which affirmed the denial of the above 
claim that had been previously denied as a not well-grounded 
claim by a rating decision dated in April 2000.

Prior to the certification of the appeal in October 2007, the 
veteran withdrew his appeal with respect to claims for a 
total disability rating based on individual unemployability; 
service connection for cyst, based of brain with vertigo; and 
increased ratings for right carpal tunnel syndrome and 
asthmatic bronchitis in July 2005; and entitlement to an 
increased rating for degenerative disc disease of the lumbar 
spine with sciatica in December 2006.  Consequently, these 
claims are no longer subjects for current appellate review.  


FINDING OF FACT

DM was not shown in service or manifest within one year of 
the veteran's separation from service, and is not related to 
any in-service disease or injury or service-connected 
disability.


CONCLUSION OF LAW

DM was not incurred in service or as a result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the readjudication of the claim in December 2001, an 
April 2001 letter advised the veteran of the evidence 
necessary to substantiate a claim for service connection, 
advised of his respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The content of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claim was thereafter denied in the December 
2001 rating decision.  A statement of the case again denied 
the claim in January 2005, at which time the veteran was 
again advised of the VCAA, and the veteran was provided with 
another VCAA notice letter in February 2005.  Additional VCAA 
notice was also contained within the June 2006 supplemental 
statement of the case, which provided notice on the issues of 
assigning ratings and establishing the effective date of an 
award.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); VAOPGCPREC 8-2003 (Dec. 2003); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim 
was readjudicated in supplemental statements of the case 
(SSOC), issued in June and August 2007.  

Although a letter was not sent to the veteran that 
specifically address what is necessary to substantiate a 
claim for service connection on a secondary basis, this is 
harmless error as he has demonstrated actual knowledge.  The 
veteran has argued that his DM was caused by medication taken 
to treat his service-connected asthma, and his representative 
cited to 38 C.F.R. § 3.310 in the January 2008 informal 
hearing presentation.  Additionally, 38 C.F.R. § 3.310 was 
contained within the August 2007 SSOC, which the veteran 
stated that he reviewed.  See Statement in Support of Claim 
dated August 27, 2007.  Finally, at his informal conference 
in January 2007, the criteria for secondary service 
connection were discussed and the veteran was provided 90 
days to procure an additional medical opinion in support of 
his claim.

Accordingly, the veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA and private medical 
examination reports and treatment records.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The veteran has also not indicated any 
intention to provide additional evidence in support of his 
claims, and has not requested that VA assist him in obtaining 
any other evidence.  In this regard, while the veteran had 
submitted opinions in support of his claim, following notice 
of the VA examiner's opinions from August 2005 and February 
2006, he did not provide any additional opinions in response 
to those opinions, apparently choosing not to do so.  An 
opinion as to direct service connection is not warranted, as 
the veteran has not argued that his diabetes mellitus had its 
onset during active service.

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Service Connection for DM

Background

In essence, the veteran claims that his DM is causally 
related to his service-connected asthmatic bronchitis, as the 
medication he was taking for this disorder led to the 
development of this disease in the late 1990s.  The Board has 
also considered entitlement to service connection for DM on a 
direct basis.  

Service medical records are silent for the treatment of DM, 
and at the time of the veteran's separation examination in 
April 1990, he denied a history of sugar or albumin in his 
urine.  Evaluation of the endocrine system revealed normal 
findings.  

The veteran was service connected for asthmatic bronchitis by 
a rating decision in September 1990.  

VA treatment records reflect that the veteran was prescribed 
two different nasal sprays, Slo-Bid and an albuterol inhaler 
for an upper respiratory infection and asthma exacerbation in 
November 1990.  

July 1991 VA medical examination revealed that the veteran 
self-medicated for his respiratory problems with Slo-Bid and 
an inhaler.  In a VA treatment record dated in February 1992, 
the veteran denied that he had diabetes.

VA trachea and bronchi examination in August 1993 revealed 
that the veteran reported that had asthma and that when he 
was on his medication, it was "not all that bad."  

VA treatment records for the period of September 1993 to July 
1994 reflect that in April 1994, the veteran reported 
experiencing worsening dyspnea, and was prescribed Prednisone 
at 20 milligrams (mg) bid (twice daily), which was then 
supposed to be reduced to 10 mg bid.  Approximately two weeks 
later, the veteran expressed improvement in his symptoms, and 
Prednisone was to be reduced to 10 bid for 5 days and then 10 
mg on a daily basis.  

VA trachea and bronchi examination in July 1994 revealed that 
the veteran continued to complain of asthma that was 
aggravated by hot and cold weather, and smoke.  His condition 
was noted to improve with medications and when hot weather 
subsided.  

VA treatment records from July 1994 reflect that the veteran 
was restarted on Prednisone and would then be tapered slowly 
down.  He was originally to start at 40 mg daily for 4 days, 
then 30 mg every day for 7 days, then 20 mg every day for 7 
days, then 10 mg every day for 7 days, and then 5 mg every 
day.  Records from October 1994 reflect that Prednisone was 
to be decreased to 5 mg every other day.

A May 1999 VA discharge summary reflects secondary diagnoses 
that included coronary artery disease and DM, type II.  

VA respiratory examination in June 1999 revealed that the 
veteran reported that he had been medically retired due to 
his asthma and bronchitis, but that he had not had a bad 
asthma attack in a while.  His Theophylline had to be 
discontinued due to his heart medications, and current 
treatment was Axmacort, Proventil, and Vancenase.

A VA consultation record from April 2000 reflects that the 
veteran's past medical history included DM for the previous 
4-5 years.  

A private medical report from Dr. Hodge, dated in February 
2001, reflects a diagnosis of DM for over five to six years.  

An Army hospital record from November 2003 reflects that the 
veteran retired from the Navy in 1990 with asthma, was then 
treated with steroids for years, and subsequently developed 
DM, type II.  Dr. Dedina stated that it seemed there existed 
a direct etiology link between the extended use of steroids 
and DM.  He further stated that in order to establish service 
connection, the veteran needed to obtain an endocrinology 
opinion.  

A private endocrinology consultation report from Dr. Young, 
dated in January 2004, reflects the veteran's history of an 
initial diagnosis of DM, type II, in February 1996.  The 
veteran further reported receiving Prednisone therapy from 
1994 to 1997, and that he strongly believed that DM was 
caused by steroid therapy.  Family history was noted to be 
positive fore DM in the veteran's grandparents.  The 
impression included DM, type II.  Dr. Young stated that DM 
was a common disease and that approximately one-third of all 
people with DM may be undiagnosed.  He further stated that 
steroid therapy could cause DM, that this generally occurred 
in an individual with pre-existing defect in insulin 
secretion, and that the fact that the veteran was on 
Prednisone therapy could have caused acceleration of the 
disease process leading to type 2 DM.  

An Army hospital record from March 2004 reflects an 
assessment that included DM which started in the 1990s 
following the use of steroids.  Dr. Dommeti stated that it 
was his contention that the veteran's heavy steroid use in 
the 1990s could have tipped him over to DM and resulting 
chronicity of his other organ effects from which life long 
care would be necessary.  

A private medical record from November 2004 reflects that the 
veteran had been on Prednisone for his asthma before 1996, 
and that his DM was diagnosed in February 1996.  

VA DM examination in August 2005 included the examiner's 
review of the claims file and noted the veteran's claim for 
service connection for DM as secondary to his service-
connected disability of asthmatic bronchitis.  The veteran 
attributed his DM to over prescribed oral and inhaled 
steroids from 1992 to 1996, at which time there was a 
diagnosis of DM.  The veteran also reported a family history 
of DM in his grandfather who was deceased.  The first 
diagnosis of DM was in 1996, at which time he was 
hospitalized.  The current diagnosis was DM.  The examiner's 
review of the record revealed that while the time and amount 
of Prednisone use based on the veteran's reported history 
could cause DM since Prednisone could increase the amount of 
sugar in the blood, the record revealed that it was only used 
between April and October 1994, and that it was not likely 
that any permanent adverse effect would occur from such a 
short-time using this medication.  Moreover, the examiner 
noted that the veteran's picture was complicated by the fact 
that he had a family history of the condition, the diagnosis 
occurred after the age of 45, and the fact that the veteran 
was obese at the time of diagnosis.  The examiner commented 
that approximately 80 percent of those with DM were 
significantly over weight as there was a strong relationship 
between obesity and type II DM.  She further commented that 
the veteran was at greater risk for type II DM since he had a 
family member who had the condition, and that this would be a 
greater risk factor than taking steroids per the records in 
the claims file.  The Board notes that this VA examiner is a 
physician's assistant; however, the report of this 
examination was reviewed and signed off by a VA physician.

A medication profile for the period of January 1992 to 
December 1996, reflects additional prescriptions for 
Prednisone over the period of February 1995 to March 1996.  
In February and June 1995, the veteran was prescribed 5 mg 
tablets to be used at the rate of every other day, and in 
September 1995, December 1995, and January 1996, he was 
prescribed 5 mg tablets for use at the rate of every day.  

In an addendum report, dated in February 2006, the August 
2005 VA examiner noted her review of the additional 
medication prescribed in 1995 and 1996, which was noted to be 
still prior to the diagnosis of DM.  However, while the 
examiner recognized that the steroid medication now extended 
in an inconsistent fashion over a period of approximately two 
years versus six months, it was still her opinion that the 
veteran's DM was not caused by or the result of his 
Prednisone use.  The veteran's Prednisone dosage amount never 
exceeded 5 mg, which was a very low dose.  Although the 
examiner stated that this dose could cause related side 
effects such as elevated blood sugar, such drug induced 
hyperglycemia usually persisted as long as the medication was 
continued, and would subside as the dosage was reduced.  
Steroid-induced DM usually resulted from high doses of 
Prednisone, and the Prednisone administered between 1995 an 
1996 per the VA records were all at dosages of 5 mg.  The 
examiner reiterated that the veteran was at greater risk for 
type II DM based on a family member who had the condition, 
compared with the inconsistent use of steroids being 
administered at such a low dosage.  The Board again notes 
that this VA examiner is a physician's assistant; however, 
the report of this addendum was reviewed and signed off by a 
VA physician different than the one that signed off on the 
previous report of August 2005.


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).

When a veteran served 90 days or more during a period of war 
and diabetes mellitus becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of the disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Initially, the Board notes that with multiple documented 
diagnoses of DM, type II, since May of 1999, and medical 
histories provided in some of those records dating the onset 
of the disease to February 1996, the Board finds that the 
required element of current disability has been satisfied 
with respect to this claim.

However, as has been clearly made plain to the veteran over 
the history of his claim, in order to prevail on his claim, 
there must also be medical evidence linking his DM, type II 
to the steroidal medication used to treat his service-
connected asthmatic bronchitis, and the medical evidence 
submitted in support of the claim is of little probative 
value.  On the other hand, the August 2005 VA examiner has 
carefully examined all of the relevant evidence in the claims 
file, and unequivocally concluded that the veteran's DM was 
not caused by or the result of his Prednisone use over the 
period of 1994 to 1996, finding that the low dosage and 
inconsistent use of this drug over that time frame did not 
support such a conclusion.  The examiner further explained 
that it was more likely that the veteran's DM was explained 
by a family history of this disorder.  This opinion is found 
to be persuasive, as it was based upon review of the 
veteran's records and supported by specific rationale.  
Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

While the Board appreciates that the record does contain 
medical opinions in support of the claim, such as Dr. 
Dedina's November 2003 opinion that it seemed there existed a 
direct etiology link between the extended use of steroids and 
DM, Dr. Young's January 2004 opinion that steroid therapy 
could cause DM, that this generally occurred in an individual 
with pre-existing defect in insulin secretion, and that the 
fact that the veteran was on Prednisone therapy could have 
caused acceleration of the disease process leading to type 2 
DM, and Dr. Dommeti's March 2004 opinion that the veteran's 
heavy steroid use in the 1990's could have tipped him over to 
DM, the Board finds that these opinions do no more than offer 
the possibility that DM could have resulted from the 
veteran's use of Prednisone, not that it was as likely as not 
that it did so in the veteran's particular case.  It has been 
held that equivocal statements like those of these examiners 
are not sufficiently probative to link current disability to 
service or service-connected disability.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The Board also notes 
that there is no indication that any of these physicians were 
provided with the kind of detailed information regarding the 
veteran's Prednisone use during the period in question, and 
they do not comment with respect to the risk factor presented 
by the veteran's family history of DM.  In summary, for all 
of the foregoing reasons, the Board finds that the August 
2005 VA examiner's opinions are entitled to greater weight 
than those of Dr. Dedina, Dr. Young, and Dr. Dommeti.  

As for the assertions of the veteran, the record does not 
demonstrate any special education or medical training that 
would enable him to diagnose DM, or to express an opinion on 
medical causation with respect to such a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, there is no competent medical evidence of record 
showing that the veteran's DM had its onset during active 
service, was manifest within one year of service, or is 
related to any in-service disease or injury.  In this regard, 
while there is no medical opinion addressing the issue of 
entitlement to service connection on a direct or presumptive 
basis, since there is no evidence of any relevant findings or 
diagnoses during or within one year of service, the Board 
finds that remand for an examination and opinion as to this 
matter is not required under 38 C.F.R. § 3.159(c)(4) (2007).  
Again, the veteran himself has not argued that his diabetes 
is related to his active service.

Similarly, although the record also does not reflect an 
opinion that addresses whether the veteran's DM has been 
aggravated by the veteran's service-connected asthmatic 
bronchitis under 38 C.F.R. § 3.310, the veteran has not 
offered such a theory and no physician has suggested that 
such aggravation has occurred.  In addition, the use of 
Prednisone was discontinued at or about the time DM was 
initially diagnosed.  Thus, the Board also finds that remand 
for an opinion as to whether the veteran's DM has been 
aggravated by service-connected disability is also not 
required as there is a lack of current evidence that 
increased DM disability may be associated with the veteran's 
service-connected asthmatic bronchitis.  Accordingly, the 
Board finds that a preponderance of the evidence is against 
the claim.


ORDER

The veteran's claim for service connection for diabetes 
mellitus, to include as secondary to medications prescribed 
for the treatment of service-connected asthmatic bronchitis, 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


